Citation Nr: 1637173	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-09 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  

The evidence shows diagnoses of mental health disorders, to include major depressive disorder and generalized anxiety disorder.  Thus, the issue is recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, major depressive disorder and generalized anxiety disorder, is related to active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and generalized anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In light of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2) (2015), have been accomplished. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Psychoses, but not acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to the claim for service connection for an acquired psychiatric disorder other than a psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association , 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran has current diagnoses of PTSD, generalized anxiety disorder, major depressive disorder and social anxiety disorder.  

A January 2013 written statement in support of the claim described the Veteran's in-service stressors.  The Veteran stated that he feared a court martial for perjury, which was a common charge for those who denied being homosexual.  He stated that a unit member was assigned to watch him, and he was confined to base.  The Veteran also noted that his commander threatened to court martial him for fraud. 

At the Board hearing, the Veteran testified that he was harassed after his commanding officer found out that he was homosexual.  The Veteran testified that other soldiers saw him with his boyfriend when his unit was shipping off to Desert Storm.  The Veteran stated that there were rumors about his sexuality, and his commander confronted him and asked if he was homosexual.  The Veteran stated that, although personnel records show that he went to his commander and reported that he was gay and requested a discharge, he did not actually request a discharge on his own.  

Personnel records reflect that a unit commander requested a psychiatric evaluation of the Veteran in January 1991.  The form completed by the Veteran's commander noted that the basis for the request was the Veteran's announcement of his homosexuality and his general negative behavior impacted unit morale.  The Veteran's commander recommended a discharge under Chapter 15.  A mental health evaluation dated in January 1991 reflects that a psychologist diagnosed adjustment disorder with mixed emotional features, resolving.  

In this case, personnel records support the occurrence of the stressors reported by the Veteran.  A witness statement dated in January 1991 reflects that the Veteran reported that he wanted to get out of the male barracks due to harassment.  A February 1991 written statement by the Veteran's commander alleged that the Veteran was guilty of fraud against the Army because he had not previously revealed his sexuality to the Army.  

A report of a May 2013 VA examination reflects that the examiner opined that the Veteran did not have PTSD.  The examiner noted that records showed that the Veteran had distress at the time that he was announced for activation and possible deployment to a combat zone.  The examiner diagnosed personality disorder, not otherwise specified, with dependent histrionic and depressive features.  The examiner opined that the Veteran's reaction at the time of his deployment met the criteria for adjustment disorder with anxiety, but this would have resolved when he was discharged.  

A May 2014 statement from a VA psychologist noted that the Veteran was in fear for his life during service due to his sexual orientation.  The psychologist noted that he was traumatized by a discharge from service due to his sexual orientation.  The psychologist opined that the Veteran has PTSD due to harsh and unjust treatment in service.  

A September 2015 statement from a VA psychiatrist noted that the Veteran constantly relives trauma related to his sexual orientation in the military and fear of persecution related to the experiences of other servicemen and women.

A May 2016 evaluation by a VA psychologist reflects diagnoses of  PTSD, generalized anxiety disorder, major depressive disorder and social anxiety disorder.  The psychologist stated that the Veteran was emotionally and physical abused as punishment for being homosexual.  

There are conflicting medical opinions in this case.  The May 2013 VA examiner concluded that the Veteran does not have PTSD due to service.  The May 2013 VA examiner's opinion is based in part on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458,461 (1993).  Although the examiner noted that the Veteran denied ever being physically threatened in the military, the Veteran's statements reflect reports of threatening behavior.  A January 2013 stressor statement noted that he was awakened in the middle of the night to be harassed and was forced to run to the command center.  Further, personnel records show that he reported harassment in the barracks.  The Board accords greater probative weight to the May 2014, September 2015 and May 2016 medical opinions.  Therefore, competent medical evidence establishes a diagnosis of PTSD related to in-service stressors.  Additionally, the Veteran has been diagnosed with anxiety disorder and major depressive disorder related to events in service.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board concludes that service connection is warranted for an acquired psychiatric disorder, to include PTSD, major depressive disorder and generalized anxiety disorder.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and generalized anxiety disorder, is granted.


REMAND

The Veteran is seeking entitlement to a TDIU.  In the decision above, the Board has granted entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and anxiety disorder.  Accordingly, the issue of entitlement to TDIU may be impacted by the initial rating assigned by the AOJ for the Veteran's service-connected disability.  The issue of entitlement to a TDIU is therefore remanded as intertwined with the implementation of this Board decision by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Implement the grant of service connection contained in this decision and assign an initial disability rating.

2.  Then, readjudicate the claim for entitlement to TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


